Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 29, 2016                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  152758(49)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                                          Joan L. Larsen,
          Plaintiff-Appellee,                                                                                       Justices
                                                                  SC: 152758
  v                                                               COA: 322108
                                                                  Saginaw CC: 13-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal Risk
  Management Authority for leave to file a brief amicus curiae is GRANTED. The amicus
  brief submitted on September 23, 2016, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 29, 2016
                                                                             Clerk